Appeal from a decision of the Supreme Court at Special Term (Prior, Jr., J.), dated March 19, 1981, which denied plaintiff’s motion for a default judgment and dismissed the complaint. Since a review of the record on this appeal does not indicate that a judgment or order was entered, but, rather, that plaintiff is attempting to appeal from the decision of Special Term, the appeal must be dismissed (see CPLR 5512, subd [a]). Moreover, had the appeal been properly taken, Special Term’s actions in denying the motion for a default judgment and in dismissing the complaint would be affirmed. Appeal dismissed, without costs. Mahoney, P. J., Sweeney, Kane, Casey and Weiss, JJ., concur.